Exhibit 10.1
LIFE TECHNOLOGIES CORPORATION
2010 INCENTIVE COMPENSATION PLAN

1.   Purpose. The purpose of this Plan is to provide certain employees of the
Company and its subsidiaries with incentive compensation based upon the level of
achievement of financial, business and other performance criteria. This Plan is
intended to permit the payment of bonuses that may qualify as performance-based
compensation under Section 162(m).   2.   Definitions.

  (a)   “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest.     (b)   “Board” means the Board of Directors of
the Company.     (c)   “Bonus” means a cash payment (or other form of payment as
determined by the Committee) made pursuant to this Plan with respect to a
particular Performance Period, determined pursuant to Section 8 below.     (d)  
“Bonus Formula” means as to any Performance Period, the formula established by
the Committee pursuant to Section 6 in order to determine the Bonus amounts, if
any, to be paid to Participants based upon the level of achievement of targeted
goals for the selected Performance Measures. The formula may differ from
Participant to Participant or business group to business group. The Bonus
Formula shall be of such a nature that an objective third party having knowledge
of all the relevant facts could determine whether targeted goals for the
Performance Measures have been achieved.     (e)   “Change in Control” has the
same meaning as change in the ownership or effective control of a corporation,
or a change in the ownership of a substantial portion of the assets of a
corporation under Treasury Regulation section 1.409A-3(i)(5).     (f)   “Code”
means the Internal Revenue Code of 1986, as amended.     (g)   “Committee” means
the Compensation and Organizational Development Committee of the Board whose
members shall qualify as “outside directors” within the meaning of
Section 162(m).     (h)   “Company” means Life Technologies Corporation, a
Delaware corporation.     (i)   “Disability” means, for purposes of this Plan, a
condition of the Participant whereby he or she either: (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous

1



--------------------------------------------------------------------------------



 



      period of not less than twelve (12) months, or (ii) is, by reason of any
medically determinable physical or mental impairment which be expected to result
in death or can be expected to last for a continuous period of not less than
twelve (12) months, receiving income replacement benefits for a period of not
less than three (3) months under a long term disability income plan, if any,
covering employees of the Company. Any determination of Disability under this
Agreement shall be made by the Company’s Benefits Administration Committee.

  (j)   “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.     (k)   “Fiscal Year”
means the twelve-month period from January 1 through December 31.     (l)  
“Participant” means a Section 16 Officer.     (m)   “Performance-Based
Compensation” means compensation that qualifies as “performance-based
compensation” within the meaning of Section 162(m).     (n)   “Performance
Measure” means any one or more of the following performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit, Affiliate, region, or business segment, either
individually, alternatively or in any combination, and measured either on an
absolute basis or relative to a pre-established target, to a previous period’s
results or to a designated comparison group, in each case as specified by the
Committee: attainment of objective operating goals; attainment of research and
development milestones; average invested capital; capital expenditures; cash
conversion cycle; cash flow (including operating cash flow or free cash flow);
change in assets; contract awards or backlog; controllable operating profit;
cost of capital; credit rating; customer indicators; debt; debt reduction;
earnings (which may be determined, and any derivative of earnings on this list
hereafter, in accordance with U.S. Generally Accepted Accounting Principles, or
successor accounting principle (“GAAP”), or adjusted to include or exclude any
or all GAAP or non-GAAP items); earnings before taxes; earnings before interest
and taxes; earnings before interest, taxes, depreciation, and amortization;
earnings from operations; earnings per share; earnings per share from continuing
operations, diluted or basic; earnings per share, diluted or basic; economic
value added; employee metrics; employee satisfaction; expense reduction levels;
gross margin; growth in any of the foregoing measures; growth in stockholder
value relative to the moving average of the S&P 500 Index or another index;
improvement in workforce diversity; improvements in productivity; inventory
turnover; market share; net asset turnover; net assets; net earnings; net
operating profit; net or gross sales; new product invention or innovation;
operating earnings; operating expenses; operating expenses as a percentage of
revenue; operating margin; operating profit; overhead or other expense
reduction; productivity; return on assets; return on capital; return on
committed capital; return on equity or average stockholders’ equity; return on
invested capital; return on investment;

2



--------------------------------------------------------------------------------



 



      return on net assets; return on sales; return on total assets; revenue (on
an absolute basis or adjusted for currency effects); stock price; strategic plan
development and implementation; succession plan development and implementation;
total earnings; total shareholder return; and working capital.

  (o)   “Performance Period” means any Fiscal Year or such other period as
determined by the Committee.     (p)   “Plan” means this Life Technologies
Corporation 2010 Incentive Compensation Plan.     (q)   “Predetermination Date”
means, for a Performance Period, (i) the earlier of 90 days after commencement
of the Performance Period or the expiration of 25% of the Performance Period,
provided that the achievement of targeted goals under the selected Performance
Measures for the Performance Period is substantially uncertain at such time; or
(ii) such other date on which a performance goal is considered to be
pre-established pursuant to Section 162(m).     (r)   “Section 16 Officer” means
an employee of the Company or its Affiliates who is considered an officer of the
Company within the meaning of Section 16 of the Exchange Act.     (s)  
“Section 162(m)” means Section 162(m) of the Code, as amended, and rules and
regulations promulgated thereunder.

3.   Eligibility. The individuals eligible to participate in this Plan for a
given Performance Period shall be Section 16 Officers.   4.   Administration.

  (a)   The Committee shall be responsible for establishing requirements that
qualify compensation as Performance-Based Compensation. Subject to the
limitations on Committee discretion imposed under Section 162(m), the Committee
shall have such powers as may be necessary to discharge its duties hereunder. In
addition, the Committee shall be responsible for the general administration and
interpretation of this Plan and for carrying out its provisions, including the
authority to construe and interpret the terms of this Plan, determine the manner
and time of payment of any Bonuses, prescribe forms and procedures for purposes
of Plan participation and distribution of Bonuses and adopt rules, regulations
and to take such actions as it deems necessary or desirable for the proper
administration of this Plan. The Committee may delegate its administrative tasks
to the Company employees or others as appropriate for proper administration of
this Plan consistent with the limitations imposed under Section 162(m).     (b)
  Any rule or decision by the Committee or its delegate(s) that is not
inconsistent with the provisions of this Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.

3



--------------------------------------------------------------------------------



 



5.   Term. This Plan shall be effective as of January 1, 2010. Notwithstanding
the foregoing, this Plan shall terminate unless it is approved at the Company’s
2010 annual stockholders meeting. Once approved by the Company’s stockholders,
this Plan shall continue until the earlier of (a) a termination under Section 9
of this Plan, (b) the date any stockholder approval requirement under Section
162(m) ceases to be met or (c) the date that is five years after the stockholder
meeting in 2010.   6.   Bonuses. Prior to the Predetermination Date for a
Performance Period, the Committee shall designate or approve in writing, the
following:

  (a)   Performance Period;     (b)   Positions or names of employees who will
be Participants for the Performance Period;     (c)   Targeted goals for
selected Performance Measures during the Performance Period; and     (d)  
Applicable Bonus Formula for each Participant, which may be for an individual
Participant or a group of Participants.

7.   Determination of Amount of Bonus.

  (a)   Calculation. After the end of each Performance Period, the Committee
shall certify in writing (to the extent required under Section 162(m)) the
extent to which the targeted goals for the Performance Measure(s) applicable to
each Participant for the Performance Period were achieved or exceeded. The Bonus
for each Participant shall be determined by applying the Bonus Formula to the
level of actual performance that has been certified by the Committee.
Notwithstanding any contrary provision of this Plan, the Committee, in its sole
discretion, may eliminate or reduce the Bonus payable to any Participant below
that which otherwise would be payable under the Bonus Formula. The aggregate
Bonus(es) payable to any Participant during any Fiscal Year shall not exceed
U.S. $7 million.         To the extent permitted under Section 162(m), the
Committee may appropriately adjust any evaluation of performance under a
Performance Measure to exclude the effects of extraordinary, unusual, or non
recurring items that occur during a Performance Period, including: (i) the
effects of currency fluctuations, (ii) any or all items that are excluded from
the calculation of non-GAAP earnings as reflected in any Company press release
and Form 8-K filing relating to an earnings announcement, (iii) asset
impairment, (iv) litigation or claim judgments or settlements, (v) the effect of
changes in tax laws, accounting principles or other such laws or provisions
affecting reported results, (vi) accruals for reorganization and restructuring
programs, and (vii) any other extraordinary or non-operational items.

4



--------------------------------------------------------------------------------



 



  (b)   Right to Receive Payment. Each Bonus under this Plan shall be paid
solely from general assets, including deferred stock units and/or treasury
shares, of the Company and its Affiliates. This Plan is unfunded and unsecured;
nothing in this Plan shall be construed to create a trust or to establish or
evidence any Participant’s claim of any right to payment of a Bonus other than
as an unsecured general creditor with respect to any payment to which he or she
may be entitled.

8.   Payment of Bonuses.

  (a)   Timing of Distributions. The Company and its Affiliates shall distribute
amounts payable to Participants as soon as is administratively practicable
following the determination and written certification of the Committee for a
Performance Period, but in no event later than two and one-half months after the
end of the calendar year in which the Performance Period ends, except to the
extent a Participant has made a timely election to defer the payment of all or
any portion of such Bonus under a Company-approved deferred compensation plan or
arrangement.     (b)   Distribution. The payment of a Bonus, if any (as
determined by the Committee at the end of the Performance Period), subject to
the terms of Section 9, with respect to a specific Performance Period requires
that the employee be an active employee on the Company’s or its Affiliate’s
payroll on the day that the Bonus is paid, subject to the following:

  (i)   Change in Control. Upon a Change in Control, the method in which a Bonus
is paid shall be determined by the Committee in its sole discretion.     (ii)  
Disability. A Participant who terminates due to Disability may receive a
prorated Bonus; the method in which a Bonus is prorated shall be determined by
the Committee in its sole discretion.     (iii)   Death. The estate of a
Participant who dies prior to the end of a Performance Period may receive a
prorated Bonus; the method in which a Bonus is prorated shall be determined by
the Committee in its sole discretion.     (iv)   Leave of Absence or Non-Pay
Status. A Participant may receive a prorated Bonus while on an approved leave of
absence or non-pay status, as the Committee determines in its discretion;
provided, however, that such prorated Bonus shall be based on the achievement of
the Performance Measures established for that Participant for the applicable
Performance Period and prorated based on the whole months that a Participant was
an active employee during the Performance Period.

  (c)   Change in Status. If a Participant who has a change in status during a
Performance Period that results in being (i) ineligible to continue
participating in this Plan, (ii) eligible for participation in this Plan after
the beginning of a Performance Period or (iii) eligible in more than one
variable pay plan, including

5



--------------------------------------------------------------------------------



 



      this Plan, then such Participant may receive a prorated Bonus, if any,
with respect to the applicable Performance Period; provided that the Committee
will have the sole discretion to select the Participant who will receive a
prorated Bonus pursuant to this Section 8(c). Notwithstanding the foregoing, the
prorated Bonus that such Participant receives under this Section 8(c) shall be
based on the achievement of Performance Measures established for that
Participant for the applicable Performance Period and prorated based on the
whole months that a Participant was a Section 16 Officer during the Performance
Period.

  (d)   Earning of Bonuses. Although payment of a Bonus may be made according to
the terms and schedule set forth above in Section 8, the Participant shall not
be deemed to have earned the Bonus until the Participant has satisfied all of
his or her obligations to the Company.

9.   Amendment and Termination.

  (a)   The Committee may amend, modify, suspend or terminate this Plan, in
whole or in part, at any time, including the adoption of amendments deemed
necessary or desirable to correct any defect or to supply omitted data or to
reconcile any inconsistency in this Plan or in any Bonus granted hereunder;
provided, however, that no amendment, alteration, suspension or discontinuation
shall be made which would (i) increase the amount of compensation payable
pursuant to such Bonus, or (ii) cause compensation that is, or may become,
payable hereunder to fail to qualify as Performance-Based Compensation.
Notwithstanding the foregoing, the Company may amend, modify, suspend or
terminate this Plan if any such action is required by law. To the extent
required under applicable law, including Section 162(m), Plan amendments shall
be subject to stockholder approval. At no time before the actual distribution of
funds to Participants under this Plan shall any Participant accrue any vested
interest or right whatsoever under this Plan except as otherwise stated in this
Plan.     (b)   In the case of Participants employed outside the United States,
the Company or its Affiliate may vary the provisions of this Plan as deemed
appropriate to conform with, as required by, or made desirable by, local laws,
practices and procedures.

10.   Withholding. Distributions pursuant to this Plan shall be subject to all
applicable taxes and contributions required by law to be withheld in accordance
with procedures established by the Company.   11.   No Additional Participant
Rights. The selection of an individual for participation in this Plan shall not
give such Participant any right to be retained in the employ of the Company or
any of its Affiliates, and the right of the Company and any such Affiliate to
dismiss such Participant or to terminate any arrangement pursuant to which any
such Participant provides services to the Company, with or without cause, is
specifically reserved. No person shall have claim to a Bonus under this Plan,
except as otherwise provided for herein, or to continued participation under
this Plan. There is no obligation for uniformity of treatment of Participants
under this Plan. The benefits provided for

6



--------------------------------------------------------------------------------



 



    Participants under this Plan shall be in addition to and shall in no way
preclude other forms of compensation to or in respect of such Participants.
Unless contrary to applicable law or the terms of a written contract executed by
an appropriate officer of the Company, it is expressly agreed and understood
that the employment of a Participant is terminable at the will of either party,
with or without notice.   12.   Successors. All obligations of the Company or
its Affiliates under this Plan, with respect to awards granted hereunder, shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company.   13.   Nonassignment. The rights of a Participant under this Plan
shall not be assignable or transferable by the Participant except by will or the
laws of descent and distribution.   14.   Severability. If any portion of this
Plan is deemed to be in conflict with local law, that portion of the Plan, and
that portion only, will be deemed void under local law. All other provisions of
the Plan will remain in effect. Furthermore, if any provision of this Plan would
cause Bonuses not to constitute Performance-Based Compensation, that provision
shall be severed from, and shall be deemed not to be a part of the Plan, but the
other provisions hereof shall remain in full force and effect.   15.   Governing
Law. This Plan shall be governed by the laws of the State of Delaware.

7